Filed 10/26/22 Flowers v. Crawford CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



MARIANNE FLOWERS,                                                    D078670

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2018-
                                                                     00015752-CU-PO-CTL)
MARY S. CRAWFORD, et al.

         Defendants and Respondents.


         APPEAL from an order of the Superior Court of San Diego County,
Richard S. Whitney, Judge. Affirmed.
         Marianne Flowers, in pro. per., for Plaintiff and Appellant.
         Lynberg & Watkins, Michael J. Larin, Shant N. Nashalian; Sutton &
Murphy and Michael S. Sutton, for Defendants and Respondents.


                                               INTRODUCTION
         Marianne Flowers alleged she was injured when she slipped and fell on
water from a freezer leak at a Vons supermarket. Among other defendants,
she sued Jerry Crawford, the president and CEO of a janitorial company.
She did so as a self-represented litigant. More than two years after filing her
complaint, Flowers allegedly served the summons and complaint on Crawford
by substituted service. She failed to show proof she mailed Crawford a copy
of the summons and complaint by first-class mail, as required by California

Code of Civil Procedure section 415.20, subdivision (b).1 Instead, she filed
proof of service that she emailed a copy of the summons and complaint to
Crawford’s attorney, who was not authorized to accept service.
Consequently, the trial court granted Crawford’s motion to quash service of
the summons. Contrary to Flowers’s arguments on appeal, the trial court’s

ruling was proper and so we affirm.2
            FACTUAL AND PROCEDURAL BACKGROUND

      Flowers filed her complaint against Crawford on March 29, 2018.3 She
filed a proof of service on Crawford on June 29, 2020. According to the proof
of service, a non-California registered process server left a copy of the
summons and complaint at an address in Addison, Texas with “John Doe,
Front Desk in Lobby Hispanic male, 45-50 years old, black hair, 200 lbs,
5’10”.” That allegedly occurred on January 21, 2020. The proof of service did
not reflect that the summons and complaint had been mailed first-class,
postage prepaid to the same location. Box 5.c. on the proof of service


1     All further statutory references are to the Code of Civil Procedure.

2     Crawford died after Flowers filed her notice of appeal. In July 2022, we
granted an unopposed motion to substitute personal representatives Mary S.
Crawford and John Mark Crawford in place of Crawford. (Cal. Rules of
Court, rule 8.36(a).) For clarity, we refer to Crawford and his personal
representatives collectively as “Crawford” when discussing the background
and arguments in this appeal.

3     She also named as defendants “Vons Headquarters, a corporation,”
“Lawrence A. Del Santo (President CEO), an individual,” “Sedwick[,] a
corporation,” “David North (President CEO),” “Vons Insurance,” and “King
Janitorial[,] a corporation.” (Some capitalization omitted.)

                                        2
regarding this mailing requirement was left unchecked and incomplete.
There is also no evidence in the record to show that Flowers satisfied this
mailing requirement.
      On July 27, 2020, Crawford specially appeared by filing a motion to
quash Flowers’s service of the summons and complaint. Crawford asserted
service was defective because Flowers did not mail the summons and
complaint by first-class, postage prepaid mail at the place where the
summons and complaint were allegedly left, as required by section 415.20,
subdivision (b).
      Flowers did not timely file an opposition to the motion to quash.
Instead, on January 13, 2021, two days before the hearing on Crawford’s
motion to quash, she filed another proof of service. In that proof of service, a
registered California process server declared that he served Crawford with
the summons and complaint on January 7, 2021, by emailing “Michael
Sutton, Attorney, Authorized to Accept on behalf of Jerry Crawford
(President CEO)” at what purports to be Sutton’s email address.
      Nine days after the opposition deadline, also on January 13, 2021,
Flowers filed a 15-page document, captioned: “INJURED BRATZ GIRL
ATIORNEYMARIANNE LOLITA FLOWER HAS TO TEACH ALL 5 PRESIDENT’S
CEO’S A CORPORATIONS ATTORNEYS WHO LACKS KNOWLEDGE ON THE
WHOLE CASE. JUDGE JOEL GAVE COUNSEL M FLOWER A CHOICE TO
PLEAD BOTH CASE’S COUNSEL M STATED IT IS NOT THE SAME CASE NOV
2, 2018. BABY DOLL BARBIE.M. FLOWER. [NO] FRIVIOUL,S MOTIONS
ALLOWED, [NO] QUASHING A CASE, INVALID ALL PARTIES BEEN SERVED
PROOF SERVICE AND SUMONS. WHEN ALL 5 CEO’S PRESIDENTS A
CORPORATION’S HAS NO KNOWLEDGE ON CASE NOTHING, RACISM WHEN
YOU DONOT EVEN HELP THE CUSTOMER, NO NOTHING, IGNORANCE AND
MISONDUCT PREJUDICE RACIST ATTACKS TO BRIBE THE JUDGE [NO

                                        3
FAVORTISM TO CLIENT-JUDGE] FOR PROPOSED ORDERS IS MISCONDUCT
AND PREJUDICE AND RACISM. YOU CANNOT [ RE-WRITE]-WRITE
FRIVOULOUS MOTIONS WHEN YOULACK KNOWLEDGE AND YOU DO NOT
[NO NOTHING.] DURESS.” [sic] In the document, Flowers did not proffer any
evidence of completing the mailing requirement of section 415.20, subdivision
(b).
       On January 15, 2021, Flowers filed a declaration captioned
“Declaration of Attorney Marianne Flowers Is Opposing In Regard to
Defendant Jerry Crawford’s Motion to Quash Service of Process.”
(Capitalization omitted.) In it, she stated that “Attorney Marianne Flowers
had Michael Sutton served on behalf of . . . Jerry Crawford . . . because
Michael Sutton is and was the attorney for Jani King Headquarters, a
Corporation Owner and for the President CEO Jerry Crawford.” She further
stated, “Attorney Marianne Flowers called Attorney Michael S. Sutton’s office
on January 4, 2021 and obtained Michael S. Sutton’s email address by
stating that I wanted to serve case papers by email. Attorney Michael S.
Sutton’s office gave me the email address to serve documents by email.” The
record is otherwise silent on Sutton’s authorization to accept service of the
lawsuit against Crawford.
       On March 5, 2021, Flowers timely appealed.
                                 DISCUSSION
                                        I.
                    Crawford’s Motion to Dismiss Is Denied
       Before we turn to the merits of the appeal, we discuss, and reject,
Crawford’s contention that we should dismiss this appeal.
       First, in a motion to dismiss, Crawford contends we should exercise our
discretion to dismiss this appeal because Flowers’s opening brief fails to
articulate a legal argument. Although we ultimately do not find merit in her
                                        4
position, Flowers has articulated a claim that she properly served Crawford
by substituted service and by serving his attorney, whom she contends was
authorized to accept service. The motion to dismiss is denied.
      Second, in his respondent’s brief, Crawford contends this appeal should
be dismissed as moot. The argument goes that because Crawford has passed
away before service was perfected, service can never be effected on him. Not
so. As acknowledged in the respondent’s brief, “[o]n motion, a court shall
allow a pending action . . . against the decedent that does not abate to be
continued against the decedent’s personal representative.” (§ 377.41.) And
this court granted respondent’s motion to substitute Crawford’s personal
representatives, Mary and John Crawford, in his place. (Cal. Rules of Court,
rule 8.36(a).) Thus, service can be effected on the personal representatives.
      Finally, Crawford asserts that Flowers’s three-year deadline to
effectuate service of process expired on March 30, 2021, and so it is argued
that Flowers’s action must be dismissed by the trial court. (§§ 583.210, subd.
(a) [“The summons and complaint shall be served upon a defendant within
three years after the action is commenced against the defendant.”], 583.250,
subd. (a)(2) [“If service is not made in an action within the time prescribed in
this article . . . [t]he action shall be dismissed[.]”].) But Crawford overlooks
section 583.240, subdivision (c). That provision provides that “[i]n computing
the time within which service must be made . . . , there shall be excluded the
time during which . . . [¶] [t]he validity of service was the subject of litigation
by the parties.” (§ 583.240, subd. (c).) Thus, Crawford’s filing of the motion
to quash on July 27, 2020 tolled the three-year deadline, and the time within
which service must be made will not expire until this appeal has resolved.




                                         5
                                         II.
         The Trial Court Properly Granted Crawford’s Motion to Quash
        On a motion to quash, it is the plaintiff’s burden to prove by a
preponderance of the evidence that jurisdiction exists. (Simons v. Steverson
(2001) 88 Cal.App.4th 693, 711.) Where the jurisdictional facts are not in
conflict, we are presented with a question of law and independently review
the trial court’s ruling. (Ibid.) As an appellant who represents herself,
Flowers “is entitled to the same, but no greater, consideration” as any other
attorney or litigant on appeal and is required to follow the rules of appellate
procedure. (Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638; McComber v.
Wells (1999) 72 Cal.App.4th 512, 523 [“Although [appellant] is representing
herself in this appeal she is not entitled to special treatment and is required
to follow the rules.”].) Chief among these rules is that Flowers, as the party
seeking reversal, carries the burden to affirmatively demonstrate error.
(Jameson v. Desta (2018) 5 Cal.5th 594, 608–609 [“a fundamental principle of
appellate procedure [is] that a trial court judgment is ordinarily presumed to
be correct and the burden is on an appellant to demonstrate, on the basis of
the record presented to the appellate court, that the trial court committed an
error that justifies reversal of the judgment”].) Flowers has failed to do that
here.
        Section 415.20, subdivision (a), sets forth the process for effecting
service in lieu of personal service of the summons and complaint. It provides
that “a summons may be served by leaving a copy of the summons and
complaint during usual office hours in [the person’s] office or, if no physical
address is known, at his or her usual mailing address, other than a United
States Postal Service post office box, with the person who is apparently in
charge thereof, and by thereafter mailing a copy of the summons and


                                          6
complaint by first-class mail, postage prepaid to the person to be served at
the place where a copy of the summons and complaint were left.” (§ 415.20,
subd. (a), italics added.) Here, it is not disputed that Flowers failed to
demonstrate she mailed a copy of the summons and complaint to Crawford,
at the Texas address where a copy of the summons and complaint was
allegedly left. Without the mailing, service of the summons is not deemed
complete. (§ 415.20, subd. (a) [“Service of a summons in this manner is
deemed complete on the 10th day after the mailing.”].)
      Flowers contends she served Crawford by emailing the summons and
complaint to his attorney of record, Sutton. Section 416.90 provides “[a]
summons may be served on a person . . . by delivering a copy of the summons
and of the complaint . . . to a person authorized by him to receive service of
process.” (Italics added.) But Flowers has failed to demonstrate Sutton was
“authorized” to accept service of process on Crawford’s behalf. Simply acting
as a party’s attorney does not make that individual an authorized agent for
service of process. (E.g., Summers v. McClanahan (2006) 140 Cal.App.4th
403, 411−412 [“ ‘such agent must be one who is authorized by law or
appointment to receive service of process, and the agent of an individual for
other purposes is not necessarily authorized to receive such process’ ”];
Warner Bros. Records, Inc. v. Golden West Music Sales (1974) 36 Cal.App.3d
1012, 1018–1019 (Warner Bros.) [where lawsuit alleged that defendants sent
reports and checks to third parties in envelopes furnished by their attorney
and containing their attorney’s address, court held “[t]his factor . . . standing
alone . . . does not demand a conclusion that [their attorney] was their
ostensible agent to receive service of process”].)
      More is required than just being the attorney of record. In Warner
Bros., for example, the court stated “[t]he essential factor . . . [wa]s that [the


                                         7
attorney’s] relationship with the individual defendants may have been
sufficiently close and enduring to make it reasonably certain that they would
be apprised of the service on [their attorney] upon their behalf.” (Warner
Bros., supra, 36 Cal.App.3d at p. 1018, italics added.) Here, Flowers has not
demonstrated Sutton had such a relationship with Crawford. She has also
not demonstrated Sutton, or anyone in his office, told Flowers that Sutton
was authorized to accept service of process on behalf of Crawford. Nor is
there anything in the record to suggest that Sutton was registered as an
agent for service of process for Crawford, or his business, with the California
Secretary of State.
      For these reasons, service of the summons and complaint on Crawford
was defective as a matter of law. Without proper service of process, the court
does not have jurisdiction over the defendant. (Dill v. Berquist Construction
Co. (1994) 24 Cal.App.4th 1426, 1444 [“[C]ompliance with the statutory
procedures for service of process is essential to establish personal
jurisdiction.”]; Kappel v. Bartlett (1988) 200 Cal.App.3d 1457, 1464 [service of
process, including the summons, is the means by which a court obtains
jurisdiction over the defendant].) The trial court’s ruling granting the motion

to quash was proper.4


4      Flowers’s opening brief asserts a number of other arguments that are
beyond the scope of our review. These arguments include, for example,
complaints about the trial judge’s purported conflict of interest, the validity of
service on defendants other than Crawford, and Crawford’s second motion to
quash filed in February 2021. These matters were not before the trial court
at the relevant motion to quash hearing, and they are based on alleged facts
that are not part of the appellate record. So we disregard them. (See, e.g.,
Lona v. Citibank, N.A. (2011) 202 Cal.App.4th 89, 102 [“Factual matters that
are not part of the appellate record will not be considered on appeal and such
matters should not be referred to in the briefs.”].) Additionally, “[s]tatements
of facts not supported by references to the record may be disregarded as a
                                        8
                                DISPOSITION
      The January 15, 2021 order is affirmed. Each party is to bear his or
her own costs.

                                                                          DO, J.



WE CONCUR:




O’ROURKE, Acting P. J.




DATO, J.




violation of rule 8.204(a)(1)(C) of the California Rules of Court.” (Princess
Cruise Lines, Ltd. v. Superior Court (2009) 179 Cal.App.4th 36, 45.)

                                        9